\$z. \§S 'O§

Ex PARTE ° § m THE 337th §EHNED|N
§ couRr oFCOURT 0F CR\M\NALA¢>PEALS

.JAMES mms BEN, § HARRIS, couwiv,]dhlxl§ 2015
Appl icant Abe"\costa’c|er\.’
APPLICANT'S MOTION 0FFICIALLY DESIGNATING THE RECORD THAT
HE SEEKS T0 BE INCLUDED wHEN THIS 11.07 IS FORWARD T0 THE
COURT 0F CRIMINAL APPEALS:

TO THE HONORABLE JUDGE 0F SAID COURT:

COMES N0w, JAMES wILLIS BEN, Applicant herein proceeding Pro Se and in
support of this motion will show this Hon0rable Court-the following:

I.

On April 11, 2016 this Honorable Court adopted an "EXACT" cerox copy of the
Findings of Facts, Conclusi0ns of Law, and Order prepared by the State. which
also included a designation_ ofthe records that the court sought to
include when this case was forwarded to the Court of Criminal' Appeals. This
concluded the review of Applicant's 11,07 by the trial court. Due to the fact
that the Trial Court failed to include vital pleadings that were filed in this
cause and other vital documents. Applicant now files his official designation of

the records he seeks to be included when this case file is forwarded to the

Court of Criminal Appeals.
II.

Applicant wishes the following pleadings and records be included and
forwarded `to the Court of Criminal Appeals. Applicant seeks the following

entitled motions, pleadings and documents to be included:

1. Applicant's Motion For Discovery And Disclosure Of Brady Material Also
Thirty Days From The Day Of Disclosure To Supplement His 11.07. Filed along

with the original application.

2. Appiicant's Motion For A Live Evidentiary Hearing T0 Deve10p The Factua1
Basis Of His 'C1aims Of Ineffective Assistance Of Counse1 At Tria1 And On
Appea1 A11owing Them And The Pr0secutor To Expiain Their Actions And
Inactions As Further Exp1ained In App1icant's l1.07 And Memorandum 0f Law.
Fi1ed a1ong with original app1ication.

3. App1icant's Moti0n To Ho1d District Attorney Devon Anderson, Prosecution
Attorney Catina Haynes That Actua11y' Pr0secuted App1icant And Assistant
District `Attorney Farmaz Fraiz In Contempt Of Court For the wi11fu1 Fai1ure
And Refusa1 To Obey This H0norab1e Court's Order. Fi1ed on 2-24-16

4. Appiicant's M0tion To Enforce The H0norab1e Court's Order And To H01d
Attorney Craig Bundick In C0ntempt 0f Court For His Refusa1 And Fai1ure To
Provide His Notarized Affidavit By March 15, 2016. Fi1ed on 3-21-16

5. App1icant's Objections To The' State's 0rigina1 Answer. Fi1ed on March
21, 2016.

6. Applicant's Motion F0r A Ten Day Extension 0f Time To Fi1e His
0bjections To The State‘s Proposed Findings of Facts and Conc1usion Of Law
And Order. Fi1ed on 4-13-16.

7. App1icant's letter of intent to fi1e a writ Of Mandamus if the Honorab1e

Renee Magee does not issue a ru1ing on App1icant's motion _for 1ive

evidentiary hearing, Motion for Discovery and motion to ho1d the D.A.'s in

c0ntempt. Fi1ed on 4-13-16.

Response To Tne Fact,

8. App1icant's State's Proposed Findings of
Conc1u;ion Of Law, And Order A1so The State's Designation 0f The Records
That are To Be Inc1uded with App1icant's Habeas App1ication when lt ls

Forwarded To The Court Of Crimina1 Appea1s. Fi1ed on 4-17-2016

9. Any and a11 documents and records signed by Officer R.R. Lara for the .

issuance of city or county money that was given to the CI that was used by

the CI to make the alleged controlled by son or about 2-4-14 at 4421.

Knoxville Street, H0uston, Harris County.

10. All paperwork or documents dealing with the CI being used in the past
that was used to vouch for the CI's credibility. Each time the CI was used
to successfully led Police to the recovery of drugs.

11. All Paperwork or documentation dealing with this CI regarding the deal

that was made with the CI weather it

included being paid in cash, the
dropping of an unrelated criminal case or a reduced sentence or simply a
favorable recommendation by the DA to a reduced charge or sentence.

12. The documentation dealing with the CI that includes the CI's full name,

sex and Social least

Security # or at first three digits, and other

documents that are available for incamera inspection which will

conclusively verify beyond any reasonable doubt who is the CI that was used
by 0fficer R.R. Lara on or about 2-4-16 to make the alleged control buy at

4421 Knoxville Street, Houston, Harris County, Texas.

C_..’._a._\

141 1 . 

Documents 1-8 are all actual motions or pleadings that have been filed in

this case. Documents 9-12 are documents that must be included and examined by
the C0urt of Criminal Appeals before an adequate determination as to whether the
State withheld exculpatory evidence. Also weather counsel was ineffective for
not discovering the gender identification of the CI, subsequently not filing a
motion to suppress.

WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion in all
things be granted thereby including all the aforementioned documents all with
the ones designated by the State when Applicants 11;07 is forwarded to the

Court of Criminal Appeals. Additionally Appellant seeks this Honorable Court of

Criminal Appeals to appoint an expert to examine all documentation Wrelated to

§

the CI to insure they have not been altered or tampered with in any way shape

or form or fashion. As recently as April 2016 on national TV Houston Prosecutors

was under fire for utilizing underhanded tactics in efforts to obtain

convictions, and grant Applicant any other or additional relief he is justly

entitled to, it is so prayed.

Respectfully requested,

meant w 2
James willis Ben #543889
wayne Scott Unit

6999 Retrieve Rd

Angleton, Texas 77515
CERTIFICAIE 0F SERVIQ§

1 hereby certify that a copy of this motion has been sent to the following

people addressed to: Assistant District Attorney, Famez Faiaz, Harris C0unty,

Harris

Texas, 1201 Franklin, Suite 600, Houston, Texas 77002; Chris Daniel,

...»`

County District Clerk, P.0. Box 4651, Houston, Texas 77210-4651. The District

Clerk of the Court of Criminal Appeals, Abel Acosta, Supreme Court Bldg, 201

w. 14th St. Rm 106, Austin, Texas 73701-1445, by placing a true and correct copy

in the U.S. Mail postage prepaid on the 1st day of May, 2016.

Respectfully submitted,

_Q"LTn/:jgg;;§ F)g g ~ _

James willis Ben